Citation Nr: 9923853	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-23 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for impairment of the right knee with abnormal patellofemoral 
tracking syndrome.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1989 to 
July 1995.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating determination of 
the Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, granted entitlement 
to service connection for a postoperative left knee 
disability and a postoperative right knee disability, each 
with assignment of a 10 percent evaluation effective July 16, 
1995.

In January 1999 the RO granted an increased evaluation of 20 
percent for the left knee disability recharacterized as 
impairment of the left knee with abnormal patellofemoral 
tracking syndrome effective October 5, 1998, and affirmed the 
10 percent evaluation for the right knee disability 
recharacterized as impairment of the right knee with abnormal 
patellofemoral tracking.

In March 1999 the veteran expressed satisfaction with the 20 
percent evaluation assigned for his left knee disability, but 
filed a notice of disagreement with that part of the January 
1999 rating decision wherein the RO selected October 5, 1998, 
as the effective date of the grant.  

The issue of entitlement to an effective date, prior to 
October 5, 1998, for the grant of an increased evaluation of 
20 percent for impairment of the left knee with abnormal 
patellofemoral tracking syndrome is addressed in the remand 
portion of this decision.  

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating with regard to 
impairment of the right knee with abnormal patellofemoral 
tracking syndrome and has properly perfected his appeal as to 
this issue.  Therefore, the propriety of each rating from 
July 16, 1995, through the point in time when a final 
resolution has been reached, is currently before the Board.  
Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson v. West, 
12 Vet. App. 119 (1999).


FINDING OF FACT

No more than moderate recurrent subluxation or lateral 
instability of the right knee is shown.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for 
impairment of the right knee with abnormal patellofemoral 
tracking syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.20, 4.40, 4.45., 4.59, 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.

Service connection is currently in effect for impairment of 
the right knee with abnormal patellofemoral tracking 
syndrome, which has been assigned a 10 percent disability 
evaluation.  

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, relating to impairment of the knee:  
Recurrent subluxation or lateral instability.  A 10 percent 
disability evaluation is warranted for slight impairment.  A 
20 percent evaluation is warranted for moderate impairment.  
A 30 percent evaluation is warranted for severe impairment.

Factual Background

A review of the record demonstrates that at the time of a 
January 1995 Medical Board Evaluation, the veteran complained 
of bilateral knee pain.  The veteran was noted to have 
sustained a valgus twisting injury while playing football in 
October 1993.  This was initially treated as a medial 
collateral ligament tear with conservative care.  Subsequent 
radiographs revealed a subluxed right patella.  In November 
1994, the veteran had surgery performed on his right knee.  
Following surgery, the veteran had two episodes of patellar 
subluxation or dislocation of the right knee.  The veteran 
reported that he took Motrin on a daily basis and that he was 
unable to perform his diving duties.  

Physical examination performed at that time revealed that 
both of the veteran's knees had long lateral parapatellar 
scars.  There was numbness over the patellar area and the 
length of the scar.  There was no pain to palpation of the 
tibial tubercle.  The right patellar subluxation was 
approximately three quadrants, laterally.  There was minimal 
apprehension.  Crepitus was noted in the patellofemoral joint 
to patellar compression.  The right knee had approximately a 
5 to 6 millimeter opening at 30 degrees to valgus testing.  
The pivot shift test was negative; however, there was 
slightly increased anterior posterior translation in the 
right knee as compared to the left.  McMurrray and Apley 
tests were negative.  Radiographs demonstrated a healed 
tibial tubercle osteotomy, minimal joint linear changes at 
the tibiofemoral joint, and some peaking of the proximal end 
of the patella on the superior pole.  Minimal degenerative 
changes of the tibiofemoral joint were also demonstrated.  A 
diagnosis of patellofemoral instability of the right knee 
status post patellofemoral realignment, was rendered.  The 
veteran was found not to be fit for duty.  

In August 1995, the veteran requested service connection for 
a right knee disorder.  

In September 1995, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported the 
history of his right knee problems.  

Physical examination revealed the veteran to have large scars 
on the lateral sides extending from the lower thigh down onto 
the lateral calf.  The right knee scar measured eighteen 
centimeters in length.  There was mild tenderness to 
palpation but no swelling was apparent.  There was full range 
of motion; however, the veteran had pain when he attempted to 
squat or kneel.  There was no apparent instability.  A 
diagnosis of a history of bilateral knee injuries with 
reconstructive surgery was rendered.  

In his February 1997 notice of disagreement, the veteran 
reported that his knees hurt all the time and were swollen 
and unstable.  He noted that he could not sleep at times 
because of the pain.  He indicated that it hurt when he stood 
in place or if he sat without his legs fully extended.  He 
noted that he had to takes lots of breaks at work because of 
his knees.  

In his August 1997 substantive appeal, the veteran reported 
that his knees constantly ached.  He also noted he was in 
terrible pain if he squatted or bent his knees.  He further 
reported having difficulty working because of his knees and 
of having trouble sitting for more than 20 minutes as the 
pain intensified.  

Outpatient treatment records received in September 1997 
demonstrate that the veteran was seen in July 1997 with 
complaints of bilateral knee pain and increased frequency of 
his knees giving out on him causing him to fall.  Physical 
examination revealed bilateral knee effusion with 
crepitation.  

In October 1998, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
noted that he had gradually progressive symptoms.  He 
reported having pain, weakness, stiffness, recurrent 
subluxation, swelling, inflammation, instability, 
dislocation, fatigue, and lack of endurance.  The veteran 
denied any locking of the knee.  He stated that any and all 
activities involving standing and walking caused these 
symptoms.  Stepping up and down stairs also caused him to 
have swelling with some level of discomfort.  He noted that 
his symptoms were constant and that flare-ups occurred on a 
daily basis.  

He indicated that any activity involving walking, going 
upstairs, squatting, or kneeling caused the flare-ups to 
occur.  Alleviating factors were rest and ice or heat.  The 
veteran reported that he was able to dress himself, drive a 
car, shop, take out the trash, push a lawnmower, climb 
stairs, and garden.  He noted that most of the activities 
caused him to have significant pain and swelling in both 
knees.  The veteran indicated that his current employment 
required him to walk six to eight hours per day.  

Physical examination revealed a well-healed peripatellar 
scar.  There was no evidence of clubbing, edema, cyanosis, 
status dermatitis, or varicosities.  Abnormal patellofemoral 
tracking was present.  There were no joints affected by heat, 
redness, effusion, swelling, drainage, instability, or 
weakness.  Range of motion was from 0 to 140 degrees.  Drawer 
and McMurray testing were within normal limits.  Examination 
of the feet showed no abnormal signs of weight bearing such 
as callistosis, breakdown, unusual shoe wear pattern, or 
other abnormal weight bearing signs.  The veteran did not 
appear to have any limited functioning of standing and 
walking.  A diagnosis of abnormal patellofemoral tracking 
syndrome was rendered.  

The examiner noted that pain, movement against strong 
resistance, and movement against gravity did not limit the 
range of motion.  He further indicated that there appeared to 
be no further limitation by pain, fatigue, weakness, or lack 
of endurance.  There were also no constitutional signs of 
arthritis present.  

The examiner noted that the veteran's usual occupation was 
affected because of the abnormal tracking.  He further 
indicated that the surgical treatment caused the veteran to 
have some pain and patellar inflammation with prolonged 
walking and standing.  He noted that this caused the veteran 
to be at risk of dislocation of the kneecap which could cause 
excruciating pain.  He further observed that this could cause 
him to become dissimulatory and recumbent for periods of 
time.  He noted that since the veteran lived in an apartment 
on the 2nd floor he was most bothered by walking upstairs.  
He indicated that all activities had the risk of dislocation, 
especially the ones involving twisting motions such as 
climbing stairs.  

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for his right knee 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his right knee disability (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board is of the opinion that a 20 percent evaluation is 
warranted for impairment of the right knee with abnormal 
patellofemoral tracking syndrome.  The objective medical 
findings demonstrate no more than slight impairment, as 
evidenced by the ranges of motion reported and negative 
McMurray and Drawer testing at the time of VA examinations.  

However, under 38 C.F.R. § 4.40, functional loss may be due 
to pain, supported by adequate pathology and evidenced by 
visible behavior on motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Under 38 C.F.R. § 
4.45, factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  


The Board notes that the veteran has continually reported 
having pain since his separation from service.  In his 
February 1997 notice of disagreement, the veteran indicated 
that his knees hurt all the time and that they were swollen 
and unstable.  He also reported that he could not sleep at 
times because of the pain.  In his August 1997 substantive 
appeal, the veteran reported that his knees constantly ached 
and that he was in terrible pain if he squatted or if he bent 
his knees.  He further noted having trouble sitting for more 
than 20 minutes as the pain intensified.  

At his October 1998 VA examination, the veteran stated that 
any and all activities involving standing and walking caused 
these symptoms and that stepping up and down stairs caused 
him to have swelling with some level of discomfort.  He noted 
that his symptoms were constant and that flare-ups occurred 
on a daily basis with any activity involving walking, going 
upstairs, squatting, or kneeling causing the flare-ups to 
occur.  

Moreover, the October 1998 VA examiner indicated that the 
surgical treatment caused the veteran to have some pain and 
patellar inflammation with prolonged walking and standing 
which caused the veteran to be at risk of dislocation of the 
kneecap which could cause excruciating pain.  He further 
observed that this could cause him to become dissimulatory 
and recumbent for periods of time.  Taking into consideration 
the reports and findings of continuous pain, the Board finds 
that a 20 percent evaluation, demonstrating moderate 
impairment, is warranted.

A 30 percent evaluation is not warranted as the clinical 
objective medical findings demonstrate no more than slight 
impairment and more than moderate impairment when assessing 
pain.  

Other criteria pertaining to evaluations of disabilities of 
the knee and leg are set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5263 (1998).  Diagnostic Code 5256 
provides for a 30 percent evaluation for ankylosis of the 
knee when the ankylosis is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  
Where there is malunion of the tibia or fibula with marked 
knee or ankle disability, Diagnostic Code provides a 30 
percent evaluation.

In this case, the current medical evidence of record does not 
show, and the veteran has not otherwise complained of, 
ankylosis or malunion of the tibia and fibula.  As such, the 
provisions of Diagnostic Codes 5262 and 5256 are not for 
application and, accordingly, an increased rating for the 
veteran's right knee disability may be assigned pursuant to 
these provisions.  The provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (5010) provided that degenerative 
(traumatic) arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  The normal range of motion of the knee is set out 
as 0 degrees of extension to 140 degrees of flexion at 
38 C.F.R. Part 4, Plate II (1998).  

The evidentiary record is devoid of any radiographic 
confirmation of arthritis in the service-connected right 
knee; moreover, service connection has not been granted for 
any arthritis disease process which may be present.  In any 
event, the evidentiary record shows that an examiner 
determined that arthritis was not present on the basis of his 
examination.

Limitation of flexion of a leg is evaluated under diagnostic 
code 5260.  Limitation of extension of a leg is evaluated 
under diagnostic code 5261.  As the veteran's range of motion 
of the right knee was reported as 0 degrees of extension and 
140 degrees of flexion; in other words normal as set out at 
38 C.F.R. Part 4, Plate II (1998), there is no basis upon 
which to consider the veteran for an increased evaluation 
under diagnostic code 5260 or 5261.  In this regard, flexion 
of the right knee must be limited to 15 degree to warrant a 
30 percent under Diagnostic Code 5260.  Extension of the 
right knee must be limited to 20 degrees to warrant a 30 
percent evaluation under Diagnostic Code 5261.

The General Counsel opinion, VAOPGCPREC 23-97, does not apply 
to the veteran's case because he is not service-connected for 
arthritis of his right knee; moreover, such disorder has not 
been confirmed by x-ray findings.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that a separate, additional rating 
may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of motion of function.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998); Esteban v. Brown, 6 
Vet. App. 259 (1994).

In this case, the most recent examination in October 1998 
disclosed a well healed peripatellar scar.  There is no other 
indication in the evidence of record that the veteran's scar 
is tender, painful, or results in limited function of the 
knee.  As such, a separate compensable disability evaluation 
for the veteran's scar is not warranted.

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  It is further provided in 
subsection (c) that in cases in which application of the 
schedule is not understood or the propriety of an 
extraschedular rating is questionable may be submitted to 
Central Office for advisory opinion.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1. 

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case is a right knee disability.  
In the case at hand, the veteran has reported having to take 
numerous breaks at work due to his knee pain, but nothing 
probative to support a finding that the veteran has such an 
unusual or exceptional disability picture as a result of the 
service-connected right knee disability.  He has also not 
recently been hospitalized for his right knee disorder.  

Moreover, the veteran presently remains employed on a full-
time basis.  He has not reported any loss of income, or loss 
of opportunities for advancement as a result of his right 
knee disorder.  He has also not reported that he has been 
disciplined or suspended from his employment as a result of 
his service-connected right knee disability.  There is no 
other evidence that the right knee disability causes marked 
interference with employment.

The Board does not find any circumstances that could be 
considered exceptional or unusual such as to possibly warrant 
a different result in view of the veteran's work history, 
education and treatment for his service-connected disability 
as reflected in the record.  Fleshman v. Brown, 9 Vet. App. 
548, 552-53 (1996).  Accordingly, referral of the veteran's 
claim for consideration of an extraschedular rating is not 
warranted.

As the Board noted earlier, this case involves an appeal as 
to the initial rating of the veteran's left knee disability, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.  In the case at hand, 
the Board finds that a "staged" rating is not appropriate.


ORDER

Entitlement to an initial evaluation of 20 percent evaluation 
for impairment of the right knee with abnormal patellofemoral 
tracking syndrome is granted, subject to the laws and 
regulations governing monetary benefits.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In a January 1999 rating determination, the RO increased the 
veteran's disability evaluation for his service-connected 
impairment of the left knee with abnormal patellofemoral 
tracking syndrome from 10 to 20 percent, with an effective 
date of October 5, 1998.  In a March 1999 letter, the veteran 
expressed disagreement with the October 1998 effective date.  
The veteran's representative, in his May 1999 written 
argument, also noted the veteran's request for an earlier 
effective date.  

These documents should be recognized as notices of 
disagreement.  The RO has not issued a statement of the case 
in response to the notice of disagreement.  This issue must 
be remanded to the RO for the issuance of a statement of the 
case.  Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro 
v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, 12 
Vet. App. 76 (1998). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should issue a statement of the 
case covering the issue of an effective 
date earlier than October 5, 1998, for 
the assignment of a 20 percent evaluation 
for impairment of the left knee with 
abnormal patellofemoral tracking 
syndrome, decided in the January 1999 
rating determination, which the veteran 
has disagreed with but for which he has 
not, as yet, been issued a statement of 
the case.  A statement of the case should 
be provided to the veteran and he should 
be advised of the requirements necessary 
to perfect a timely appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







